NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SCOT STREMS, ESQ., and STREMS      )
LAW FIRM, P.A.,                    )
                                   )
           Appellants,             )
                                   )
v.                                 )                    Case No. 2D18-1038
                                   )
CITIZENS PROPERTY INSURANCE        )
CORPORATION and RAFAEL COSME,      )
                                   )
           Appellees.              )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Emmett Lamar Battles, Judge.

Melissa A. Giasi of Sivyer, Barlow &
Watson, P.A., Tampa, for Appellants.

Joel W. Walters of Walters, Levine &
Lozano, Sarasota, for Appellee Citizens
Property Insurance Corporation.

No appearance for Appellee Rafael Cosme.



PER CURIAM.

             This appeal is treated as a petition for writ of certiorari and is denied.

LaROSE, C.J., and KHOUZAM and BADALAMENTI, JJ., Concur.